EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Cancelled) 
2. (Previously Presented) A method of redirecting calls made to a customer service center of an enterprise, comprising: 
monitoring activities of a mobile device user; 
determining based on the monitored activities at least one of: 
whether the mobile device user has commenced calling the customer service center associated with the enterprise; or 
whether there is a high probability that the mobile device user will commence calling the customer service center in the near future; 
determining, based on a usage history of the mobile device, the number of times that the mobile device user has contacted the customer service center within a time period subsequent to receiving a bill; 
predicting, based on the usage history of the mobile device, a reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; 

rendering the selected media element on a screen of a mobile device of the mobile device user prior to completing a call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element.

3. (Original) The method of claim 2, further comprising: 
receiving user input indicating that the mobile device user has interacted with the mobile device or the rendered media element; and 
determining whether to invoke a web-based access or control mechanism of the enterprise based on user input.

4. (Original) The method of claim 3, further comprising invoking the web-based access or control mechanism of the enterprise by launching a self-care application on the mobile device.

5. (Original) The method of claim 2, wherein monitoring activities of the mobile device user comprises monitoring, by a processor in the mobile device, activities of the mobile device user.



7. (Original) The method of claim 2, wherein rendering the selected media element on the screen of the mobile device prior to completing the call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element comprises: 
rendering the selected media element front and center on the screen of the mobile device, on top of all other content displayed on the screen of the mobile device, prior to completing the call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element.

8. (Previously Presented) The method of claim 2, wherein determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
comparing numbers entered by the mobile device user to numbers included in a telephone number campaign received from a server device; and 
determining that the mobile device user has commenced calling the customer service center associated with the enterprise in response to determining that a 

9. (Original) The method of claim 2, wherein determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
determining an amount of time that has passed since a bill was sent to the mobile device user; 
determining a frequency in which the mobile device user has contacted the customer service center within the amount of time that has passed since the bill was sent to the mobile device user; 
determining a frequency of user interaction with the mobile device over an immediately preceding time period; and 
determining whether there is the high probability that the mobile device user will commence calling the customer service center in the near future based on the frequency in which the mobile device user has contacted the customer service center within the amount of time that has passed since the bill was sent to the mobile device user and the frequency of user interaction with the mobile device over the immediately preceding time period.


determining whether the mobile device is roaming; 
determining whether the mobile device has subscribed to a roaming package; 
determining a frequency in which the mobile device user has contacted the customer service center regarding bills sent to the mobile device user; and 
determining that there is the high probability that the mobile device user will commence calling the customer service center in the near future in response to determining that the mobile device is roaming, that the mobile device has not subscribed to a roaming package, and that the frequency in which the mobile device user has contacted the customer service center regarding bills sent to the mobile device user exceeds a threshold value.

11. (Original) The method of claim 2, further comprising: 
sending location information identifying the location of the mobile device to a server computing device, the server computing device determining that the mobile device is currently located in an area that is subject to a severe weather warning or potential network outage and that there is the high probability that the mobile device user will contact the customer service center in the near future; and 

wherein selecting the media element based on the predicted reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises selecting the media element based on the received campaign.

12. (Previously Presented) The method of claim 2, wherein predicting, based on the usage history of the mobile device, the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises predicting the reason based on the usage history and at least one or more of: 
statistical modelling; 
case-based reasoning; 
lazy learners; 
Bayesian classifiers; 
distributed voting; 
reinforcement learning; 
fuzzy rule-based learning; 
adaptive fuzzy inference; or 
mixture-model techniques.


subscriber account information; 
artificial intelligence; 
machine learning; or 
heuristics.

14. (Previously Presented) The method of claim 13, wherein predicting, based on the usage history of the mobile device, the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises: 
determining, based on the usage history of the mobile device, the number of times that the mobile device user has contacted the customer service center within the time period subsequent to receiving the bill to submit payment; and 
predicting, based on the usage history of the mobile device, that the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future is to submit the payment.

15. (Previously Presented) A mobile device, comprising: 

monitoring activities of a mobile device user; 
determining based on the monitored activities at least one of: 
whether the mobile device user has commenced calling a customer service center associated with an enterprise; or 
whether there is a high probability that the mobile device user will commence calling the customer service center in the near future; 
determining, based on a usage history of the mobile device, the number of times that the mobile device user has contacted the customer service center within a time period subsequent to receiving a bill; 
predicting, based on the usage history of the mobile device, a reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; 
selecting a media element based on the predicted reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; and 
rendering the selected media element on a screen of the mobile device prior to completing a call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element.


rendering the selected media element front and center on the screen of the mobile device, on top of all other content displayed on the screen of the mobile device, prior to completing the call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element.

17. (Currently amended) The mobile device of claim 15, wherein the processor is configured with processor executable software instructions to perform operations such that determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
comparing numbers entered by the mobile device user to numbers included in a telephone number campaign received from the server device; and 
determining that the mobile device user has commenced calling the customer service center associated with the enterprise in response to determining that a sequence the numbers entered by the mobile device user match corresponding 

18. (Original) The mobile device of claim 15, wherein the processor is configured with processor executable software instructions to perform operations such that determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
determining an amount of time that has passed since a bill was sent to the mobile device user; 
determining a frequency in which the mobile device user has contacted the customer service center within the amount of time that has passed since the bill was sent to the mobile device user; 
determining a frequency of user interaction with the mobile device over an immediately preceding time period; and 
determining whether there is the high probability that the mobile device user will commence calling the customer service center in the near future based on the frequency in which the mobile device user has contacted the customer service center within the amount of time that has passed since the bill was sent to the mobile device user and the frequency of user interaction with the mobile device over the immediately preceding time period.


statistical modelling; 
case-based reasoning; 
lazy learners; 
Bayesian classifiers; 
distributed voting; 
reinforcement learning; 
fuzzy rule-based learning; 
adaptive fuzzy inference; 
mixture-model techniques; 
subscriber account information; 
artificial intelligence; 
machine learning; or 
heuristics.

20. (Currently amended) The mobile device of claim 19, wherein the processor is configured with processor executable software instructions to perform operations such that predicting, based on the usage history of the mobile device, the reason that the 
determining, based on the usage history of the mobile device, the number of times that the mobile device user has contacted the customer service center within the time period subsequent to receiving the bill to submit payment; and 
predicting, based on the usage history of the mobile device, that the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future is to submit the payment.

21. (Previously Presented) A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor to perform operations for redirecting calls made to a customer service center of an enterprise, the operations comprising: 
monitoring activities of a mobile device user; 
determining based on the monitored activities at least one of: 
whether the mobile device user has commenced calling the customer service center associated with the enterprise; or 
whether there is a high probability that the mobile device user will commence calling the customer service center in the near future; 
determining, based on a usage history of the mobile device, the number of times that the mobile device user has contacted the customer service center within a time period subsequent to receiving a bill; 

selecting a media element based on the predicted reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future; and 
rendering the selected media element on a screen of a mobile device of the mobile device user prior to completing a call to the customer service center associated with the enterprise and until the mobile device user interacts with the mobile device or the rendered media element.

22. (Original) The non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
comparing numbers entered by the mobile device user to numbers included in a telephone number campaign received from the server device; and 
determining that the mobile device user has commenced calling the customer service center associated with the enterprise in response to determining that a sequence the numbers entered by the mobile device user match a corresponding 

23. (Original) The non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining based on the monitored activities at least one of whether the mobile device user has commenced calling the customer service center associated with the enterprise or whether there is the high probability that the mobile device user will commence calling the customer service center in the near future comprises: 
determining an amount of time that has passed since a bill was sent to the mobile device user; 
determining a frequency in which the mobile device user has contacted the customer service center within the amount of time that has passed since the bill was sent to the mobile device user; 
determining a frequency of user interaction with the mobile device over an immediately preceding time period; and 
determining whether there is the high probability that the mobile device user will commence calling the customer service center in the near future based on the frequency in which the mobile device user has contacted the customer service center within the amount of time that has passed since the bill was sent to the mobile device user and the frequency of user interaction with the mobile device over the immediately preceding time period.

24. (Previously Presented) The non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that predicting, based on the usage history of the mobile device, the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future comprises predicting the reason based on the usage history and at least one or more of: 
statistical modelling; 
case-based reasoning; 
lazy learners; 
Bayesian classifiers; 
distributed voting; 
reinforcement learning; 
fuzzy rule-based learning; 
adaptive fuzzy inference; 
mixture-model techniques; 
subscriber account information; 
artificial intelligence; 
machine learning; or 
heuristics.


determining, based on the usage history of the mobile device, the number of times that the mobile device user has contacted the customer service center within the time period subsequent to receiving the bill to submit payment; and 
predicting, based on the usage history of the mobile device, that the reason that the mobile device user has commenced calling the customer service center or will commence calling the customer service center in the near future is to submit the payment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards the directing of calls to a service center and rendering media on the caller/user device. The invention monitors activity on the user mobile device and determining whether the user has commenced a call with a customer service center or whether there is a high probability of the user calling the customer service center. The invention then determines, based on a usage history of the user device, a number of times the user device has contacted the customer service center within a time period subsequent to receiving a bill. The 
The Examiner notes as previously discussed in the non-final rejection of 08/02/2021, the independent claims were previously rejected under the combination of Heiser, in view of Kaminsky, in view of Chaudhry. Heiser discloses the concept of monitoring and collecting user interactions including determining a call with a customer service center and determining a reason for the call. Heiser further discloses the concept of selecting and rendering media objects to the user mobile device. Kaminsky further teaches concept of providing content prior to the end of a call. Chaudhry further teaches the concept of rendering content until the user interacts with the content. 
The Examiner further notes as indicated in the previous non-final rejection, the limitations of claims 9, 18, 22 and 14, 20, 25 which is directed towards determining a probability of a call based on an amount of time passed since a bill was provided, and frequency of calls prior to and after receiving the bill, where determined to be non-obvious. As currently amended, similar limitations, specifically the determining of the number of times the user device has contacted customer service center within a time period subsequent to receiving a bill, has been added to the independent claims.
The Examiner further notes the following reference(s):
Kennedy et al. (US 20170061530 A1), which talks about managing debt collections, teaches the concept of accessing billing information including historical data such as dates of recent bills.
Zamer (US 20160292778 A1), which talks about managing business communications including predicting caller reason/intent including utilizing billing information.
Chang et al. (US 20130080362 A1), which talks about modeling and mapping consumer interactions with a business including analyzing past billing and payment related behaviors and predicting reasons for customer service call. 
 Pickford (US 20060062376 A1), which call center automation including determining a likely reason of a call based on recent account activity such as billing.
Although these references further discuss the concept of predicting a reason for a call including utilizing recent billing information, these references fails to teach or suggest the amended claim limitation, specifically the frequency of calls within a predefined time period since receiving a bill. Upon further search and consideration, while references such as those above and those previously discussed in the non-final rejection teaches or suggests the concept of utilizing billing information for determining a reason for a customer service call, no reference, alone or in combination teaches or suggests the concept of determining a number of contacts between the user device and a customer service center within a time period subsequent to receiving a bill. As such, the Examiner has determined the invention to be non-obvious.
The Examiner further notes the claimed invention is determined to be patent eligible. As currently claimed, the invention is directed towards the directing of calls to a service center and rendering media on the caller/user device. Although the invention includes limitations related to the concept of targeting and presenting content to a user mobile device, which is an abstract idea, the claimed invention is determined to be . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622